Title: To John Adams from Timothy Pickering, 4 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Augt. 4. 1798.

I had yesterday the honor of sending the copy of Mr. Gerry’s letter of May 13th: I now inclose a copy of his letter of May 12th referred to in the former; but have not been able yet to decypher his letter of April 20th. to M. Talleyrand: it shall be done and forwarded in the next mail.
I also inclose a commission for the person you shall be pleased to appoint a Commissioner under the 6th article of the British treaty, in the room of Colo. Innes deceased: and am, / with great respect, / sir, your obedient servant
Timothy Pickering
